United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0693
Issued: August 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 6, 2017 appellant filed a timely appeal from October 31, 2016 and
January 10, 2017 merit decisions of the Office of Workers’ Compensation Programs1 (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition in the performance
of duty causally related to a compensable work factor.

1

The Board notes that appellant submitted additional evidence after OWCP rendered its January 10, 2017
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. §510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 6, 2016 appellant, then a 40-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on August 26, 2016 she was stressed when a postal
customer snatched mail out of her hand and her supervisor informed her that she had escalated
the situation.3 She stopped work on August 27, 2016 and first received medical care on
August 31, 2016. On the reverse side of the form, appellant’s supervisor indicated that when she
first spoke with appellant regarding the incident, appellant did not emphasize that she was
stressed.
In an undated narrative statement received on September 16, 2016, appellant reported that
on August 26, 2016 at approximately 10:30 a.m. she was approached on Challedon Road by a
man asking her if she delivered mail on Tucker Lane. He informed her that he was waiting for a
check, but it had the wrong address on it. Appellant told him that she would be delivering mail
to Tucker Lane shortly. As she approached Tucker Lane, she noticed the man sitting on a
motorcycle in front of the cluster box. As appellant proceeded to the cluster box, he told her that
his check was addressed to apartment A1 at his street address, but he actually lived in
apartment A4. She saw the check and observed that mailbox 2104 A4 did not have his name on
it. As such, appellant requested that he provide her identification. The man provided
identification and she noticed that while the names were the same, the addresses were different.
She asked him if he had anything else to show her documenting his current address as the
addresses did not match. The man became very hostile stating that he lived there and did not
have anything else to provide her. Appellant informed him that she would not be able to give
him any mail without something documenting that he lived there. He then snatched the check
out of her hand and rapidly walked back to his motorcycle yelling that he did not care if she
called the police. Appellant then called the employing establishment and informed her
supervisor of the incident. She was instructed to inform the rental office who informed her that
the man was not on the lease for that apartment, but they often saw his motorcycle there.
Appellant called the employing establishment again, but her supervisor had left for the day. She
then explained the situation to her night supervisor who instructed her to notify the supervisors’
manager. Appellant further contacted the police who questioned her regarding the incident. She
received a call from the Postal Inspector who stated that they would investigate the incident. At
about 1:30 p.m., appellant reported receiving a call from her supervisor who informed her that
she spoke with the Postal Inspector and was informed that the man did live at that address and
the check belonged to him. Appellant’s supervisor related that he should not have snatched the
check out of her hand, but that appellant escalated the situation by asking him for his
identification. Appellant stated that her job duties involved putting mail in the box and not
having to talk to customers. She argued that she felt stressed, harassed, violated, assaulted, and
threatened by the actions of this man and her supervisor’s reaction regarding her role in the
incident.

3

Appellant has seven other traumatic injury claims with a date of injury ranging from August 26, 2004 through
February 4, 2016. The record before the Board contains no other information pertaining to her prior traumatic injury
claims.

2

An August 26, 2016 Medstar emergency department note documents treatment on that
date for situational stress.
In a September 15, 2016 note, Keyza Turner, a licensed clinical social worker reported
that appellant attended her initial psychiatric evaluation and was diagnosed with post-traumatic
stress disorder (PTSD).
In an August 31 and September 14, 2016 note, Dr. Ahmed Mohammed, a Board-certified
psychiatrist, reported that appellant was under his care for work-related stress and could not
return to work until September 16, 2016.
By letter dated September 30, 2016, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed. She was afforded 30 days to submit the necessary evidence.
Appellant responded to an OWCP questionnaire on October 14, 2016. She stated that,
immediately following the incident, she contacted her supervisor and sought emergency medical
treatment. Appellant noted no other injury since the initial incident and no similar disability
prior to the injury. She identified Good Samaritan Hospital as the facility where she received
emergency room treatment from Kelly Schutz, a physician assistant.
In a September 15, 2016 psychological assessment, Ms. Turner described an incident at
work where a man was verbally aggressive and hostile to appellant when he snatched a check out
of her hand while delivering mail. She diagnosed PTSD.
By decision dated October 31, 2016, OWCP denied appellant’s claim finding that she
failed to establish a diagnosed medical condition which was causally related to the accepted
work incident. It found an accepted factor of employment due to the incident on August 26,
2016 when an angry and hostile man snatched a check out of her hand while on her postal route.
However, the medical reports she had provided did not establish a diagnosed medical condition
which could be causally related to the accepted employment factor. OWCP also found that
appellant failed to establish a compensable factor of employment when her supervisor informed
her that she escalated the situation by asking for the customer’s identification. It noted that she
failed to submit evidence that her supervisor acted in a derogatory or harassing manner by
communicating this information.
On November 14, 2016 appellant requested reconsideration of OWCP’s decision.
In a November 10, 2016 note, Reverend Dr. Barnett Smith, signed PhdMC, of MSU &
Associates, Mental Health Counseling reported that, following several sessions with appellant,
he found the prior PTSD diagnosis to be unfounded. Rather, he opined that she sustained
situational stress from the initial shock and restricted her from returning to work.
By letter dated December 5, 2016, Reverend Dr. Smith, signed PhdMH, reported that he
had been treating appellant for six weeks after she had undergone a full psychological profile.
He noted that she initially sought treatment for what was thought to be some form of PTSD
which he did not find to be accurate. Rather, Reverend Dr. Smith found signs of situational
stress and recommended continued sessions.
3

By decision dated January 10, 2017, OWCP denied modification of the October 31, 2016
decision finding that evidence of record failed to establish that the August 26, 2016 employment
incident caused a diagnosed medical condition.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which he or she claims compensation was caused
or adversely affected by factors of his or her federal employment.4 To establish an emotional
condition in the performance of duty, a claimant must submit: (1) factual evidence identifying
employment factors or incidents alleged to have caused or contributed to his or her condition;
(2) medical evidence establishing that he or she has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his or her emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.8 Mere perceptions of harassment or discrimination are not compensable under FECA.9 A
claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.10 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.11 A claimant must

4

See Pamela R. Rice, 38 ECAB 830 (1987).

5

See S.J., Docket No. 12-1512 (issued February 12, 2013).

6

Supra note 2; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB 622 (2006).

9

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

10

J.F., 59 ECAB 331 (2008).

11

G.S., Docket No. 09-0764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005);
Penelope C. Owens, 54 ECAB 684 (2003).

4

establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.12
Verbal altercations and difficult relationships with supervisors, when sufficiently detailed
by the claimant and supported by the record, may constitute factors of employment. This does
not imply, however, that every statement uttered in the workplace will give rise to coverage
under FECA.13 Additionally, physical contact by a coworker or supervisor may give rise to a
compensable work factor, if the incident is established factually to have occurred as alleged.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.16 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.17
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a postal
customer snatching a check out of her hand while she was delivering mail on August 26, 2016
and because her supervisor accused her of escalating the situation. OWCP accepted that a check
was snatched from her hand while she was inquiring about a customer’s address, but denied her
emotional condition claim because she did not establish that the accepted employment factor
caused a diagnosed medical condition. The Board finds that the evidence of record is
insufficient to establish that appellant sustained an injury causally related to the accepted
employment factor.
Appellant has established one compensable factor of employment, that the August 26,
2016 employment incident where a male customer became hostile and grabbed a check out of
her hand while she was delivering mail on her Postal route. However, her burden of proof is not
discharged by the fact that she has established an employment factor which may give rise to a
compensable disability under FECA. To establish her traumatic injury claim for an emotional
condition, appellant must also submit rationalized medical evidence establishing an emotional or
12

Beverly R. Jones, 55 ECAB 411 (2004).

13

Marguerite J. Toland, 52 ECAB 294 (2001).

14

Denise Y. McCollum, 53 ECAB 647 (2002); Helen Casillas, 46 ECAB 1044 (1995).

15

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

16

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

17

Robert Breeden, supra note 8.

5

psychiatric disorder and that such disorder is causally related to the accepted compensable
employment factor.18
In August 31 and September 14, 2016 notes, Dr. Mohammad reported that appellant was
under his care for work-related stress. The physician failed to provide a firm medical diagnosis
nor any opinion regarding the cause of a medical condition. Nor did Dr. Mohammad discuss the
August 26, 2016 employment incident which appellant has alleged caused her injury. Without
any mention of the August 26, 2016 employment incident, any findings made could not establish
causal relationship.19 Medical opinion evidence must reflect a correct history and offer a
medically sound explanation by the physician of how or why the specific employment factor
caused or aggravated appellant’s claimed condition.20 Thus, Dr. Mohammed’s opinion is of
limited probative value and is insufficient to establish her emotional condition claim.21
The reports of Reverend Dr. Smith dated November 10 and December 5, 2016 are also
insufficient to establish appellant’s claim.22 His credentials remain unclear as he noted both
PhdMH and PhdMC under his signature line. While a clinical psychologist is considered a
physician under FECA, there is no indication that Reverend Dr. Smith is a clinical
psychologist.23 As he is not a physician as defined under FECA, his reports are of no probative
value.24
The additional disability certificates from the licensed clinical social workers are also
insufficient to establish appellant’s claims as they are not signed by a physician. Social workers,
are not physicians as defined under FECA, therefore their opinions are of no probative value.25
Thus, the Board finds that appellant has not submitted rationalized medical evidence establishing
a diagnosed medical condition causally related to the August 26, 2016 compensable employment
factor.26

18

See William P. George, 43 ECAB 1159, 1168 (1992).

19

S.Y., Docket No. 11-1816 (issued March 16, 2012).

20

M.R., Docket No. 14-0011 (issued August 27, 2014).

21

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
22

F.S., Docket No. 10-1398 (issued May 12, 2011).

23

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005).
24

Id.

25

The Board has held that medical evidence must be from a qualified physician and that a social worker is not a
physician as defined under FECA such that an opinion from a social worker is of no probative medical value. See
S.S., Docket No. 13-1919 (issued May 16, 2014); 5 U.S.C. § 8101(2) (defines the term physician).
26

M.M., Docket No. 06-0998 (issued August 28, 2006).

6

The Board notes that appellant also alleged that her supervisor informed her that she
escalated the August 26, 2016 incident when she asked the customer for his identification.
Appellant stated that her supervisor made her feel like it was her fault that the incident happened.
She provided no corroborating evidence or witness statements to establish that she was harassed
by her supervisor.27 Rather, appellant has provided general stated assertions that she was
dissatisfied with her supervisor’s reaction towards her following the August 26, 2016 incident.
Mere perceptions of harassment or discrimination are not compensable. Rather, appellant must
establish a basis in fact for the claim by supporting her allegations with probative and reliable
evidence.28 The Board finds that she has failed to establish that she was subjected to harassment
by her supervisor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
condition in the performance of duty causally related to a compensable employment factor.

27

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
28

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2017 and October 31, 2016
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

